DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May  05 2022 have been fully considered but they are not persuasive.
Regarding Rejections under 35 U.S.C. §§ 102/103.
Combination of Lee and Lu
The applicant argues on Page 7 that Lu teaches away from sharing of a resource pool between a terminal device in the network scheduled mode and a terminal device in the mobile autonomous mode, quoting Para 46 of Lu.  The examiner finds this argument unpersuasive. The examiner carefully explained on Pages 7-8 of his prior rejection that Lu taught a mobile device in network scheduled mode may share a resource pool with network devices in the mobile autonomous mode.
 Considering Para 44-52 of Lu in their entirety, one of ordinary skill in the art at the time the claimed invention was effectively filed would conclude the Lu teaches that a mobile device in network scheduled mode may share a resource pool with network devices in the mobile autonomous mode.  Para 46-47 of Lu: “In some system configurations, the available resource pools in the network scheduled mode and the mobile autonomous mode may be separate and distinct. Further, in some conventional systems, a mobile station that is operating in network scheduled mode may not be able to utilize resources in other resource pools...Thus, it is desirable to have a system design in which a mobile device operating in network scheduled mode may utilize resources from more than one resource pool,” emphasis added by the examiner.  One of ordinary skill in the art at the time the claimed invention was effectively filed would find that the “other resource pool” in “more than one resource pool” is the resource pool for the mobile autonomous mode.  The applicant appears to be arguing that Lu is merely teaching using more than resource pool for mobile device in a network scheduled mode.  The examiner finds this unpersuasive, because in that case, there would be no need to bring up the resource pool for mobile devices in mobile autonomous mode at all, let alone in a passage which would lead one to believe that the resource pool for mobile devices in mobile autonomous mode is one of the resource pools a mobile device in network scheduled mode may use.
The applicant further argues that the purposes of Lee and Lu go against each other.  The applicant can only make this argument by assuming that Lu does not teach the sharing of a resource pool by mobile devices in a network scheduled mode and a mobile autonomous mode, which, as the examiner has explained above, is not the case.
On Page 8, the applicant states that “Lu teaches directly indicating exact resources in one or more resource pools for the mobile station for sidelink communication, rather than merely indicating one or more resource pools.”  However, in the preceding passage from Lu quoted by the applicant, Lu states “transmitting to the mobile station an indicator of one or more designated resource pools” which corresponds to the claimed “resource pool indication information.”
On Page 8-9 the applicant argues that Lee limits the sharing of a resource pool between a MODE 3 UE and a MODE 4 UE can only occur as a result of a Channel Busy Ratio (CBR) measurement.  However, this is not true.  (A) The resource pool is shared when it used by both a Mode 3 UE and a Mode 4 UE, even if under some circumstances one UE may not use the resource pool in order to allow another UE to use the resource pool.  (B) CBR is not the only sharing mechanism taught by Lee.  Sensing is another sharing mechanism taught by Lee, see, inter alia, Fig. 10 and Para 23 “The V2X UE may perform a sensing operation on the resource pool and transmits a result for the sensing to a base station.”  In fact, sensing is also taught by the instant application, see Fig. 3 310 330 Para 53 83.
The solution of amended claim 1
For reasons explained above, on Page 9 the examiner disagrees with applicants arguments that (A) multiple resource pools are allocated to a Mode 3 UE but the Mode 3 UE does not share a resource pool with a Mode 4 UE and (B) a resource pool may only be used when a CBR condition is satisfied.
(A)  The combination does teach “receiving, by a terminal device, configuration information from a network device, the configuration information indicating a plurality of candidate resource pools, wherein the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode” see Lu (Fig. 7 702 Para 44-47 and 67) and Lee (Para 9 153 215) as explained below.
(B)  The combination does teach “receiving, by the terminal device, downlink control information (DCT) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission” see Lu (Fig. 3B “320 Downlink Control Information” “322 Resource Pool Index (RPI)” Fig. 7 704 Para 62 67) as explained below.
Lu teaches that a terminal device firstly determines multiple candidate resource pools from configuration information, and then dynamically determines a target resource pool from the multiple candidate resource pools, (Fig. 7 Para 67 as explained below.)  The terminal in the first transmission mode is clear about which resource pool it is to use.
On Page 10, the examiner disagrees with the statement “both the terminal in the first transmission mode and the terminal in the second transmission mode can select an appropriate resource for data transmission from the target resource pool indicated by the network device, so as to avoid mutual interference”  Fig. 3 310 and Para 53 of the instant application state that a resource may be chosen by sensing or randomly.  When sensing is performed interference is indeed avoided, but when a resource is chosen randomly interference may occur.
For the reasons given above and for further reasons given below, the independent claims 1 and 9 are not yet in condition for allowance.
Dependent Claims
For reasons given above and for further reasons given below, the dependent claims are not yet in condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 2020/0187163 A1) in view of Lee et. al. (US 2020/0015272 A1).
Regarding Claim 1,  Lee discloses a method (Fig. 7 Para 67) for device to device (D2D) communication (Para 37 38 48 where “sidelink” corresponds to D2D), comprising:
receiving, by a terminal device, configuration information from a network device, the configuration information indicating a plurality of candidate resource pools (Fig. 7 702 Para 67 “transmitting from a base station to a mobile station a first message which includes resource information corresponding to one or more resource pools” where “mobile station” corresponds to terminal device, where “base station” corresponds to network device, where “resource information” corresponds to configuration information and where “one or more” corresponds to a plurality and where “resource pool” corresponds to candidate resource pool because these resource pools are the ones that the target resource pool is selected from), wherein the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool using a first transmission mode, and the second resource pool is a resource pool using a second transmission mode (Para 44-46 “available resource pools in the network scheduled mode and the mobile autonomous mode” Para 47 “a mobile device operating in network scheduled mode may utilize resources from more than one resource pool” Para 48-52  The “resource pool for the network scheduled mode” corresponds to a first resource pool using a first transmission mode and “”resource pool for the mobile autonomous mode” corresponds to a second resource pool using a second  transmission mode.  The examiner notes that the description of the “network scheduled mode” in Para 44 shows that this is Mode 3 and the description of “mobile autonomous mode” in Para 45 shows that this is Mode 4);
determining, by the terminal device, the plurality of candidate resource pools based on the configuration information (The examiner notes that while this limitation is not explicitly taught by Lu, inherently the terminal device must use the received configuration information to determine the plurality of candidate resource pools, because that was the only reasonable purpose for transmitting the configuration information in the first place, see the Manual of Patent Examining Procedure 2112 III and IV);
receiving, by the terminal device, downlink control information (DCI) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission (Fig. 3B “320 Downlink Control Information” “322 Resource Pool Index (RPI)” Fig. 7 704 Para 62 “FIG. 3B shows an example of a possible information element data structure of downlink control information (DCI) 320 containing information elements such as Resource Pool Index (RPI) 322… The resource pool index (RPI) may be used as an explicit indicator of which resource pool this DCI is referring to and scheduling the UE to use for the appropriate sidelink communications on the PSSCH” Para 67 “transmitting to the mobile station an indicator of one or more designated resource pools and designated resources from within the one or more designated resource pools such that the mobile station is permitted to communicate with a wireless device in communication with the mobile station via a sidelink using the one or more designated resources within the one or more designated resource pools” where “704 indication information” corresponds to resource pool indication information, which may be carried in a DCI and where “designated resource pool” corresponds to target resource pool because it is used by the terminal device for data communications);
determining, by the terminal device, the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI (The examiner notes that while this limitation is not explicitly taught by Lu, inherently the terminal device must use the received DCI containing resource pool indication information indicating a target resource pool to determine the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools because that was the only reasonable purpose for transmitting the DCI in the first place); and
performing, by the terminal device, the data transmission in the target resource pool (Fig. 1 55 “both mobile stations within the coverage zone of the base station 102, utilizing the disclosed technology to communicate via a sidelink communication channel 112” Para 67  The technology disclosed by Lu, including Fig. 3B and Fig. 7, is used by the terminal devices to perform communications)
Lee discloses something Lu does not explicitly disclose: a resource pool that is shared between terminal device using a first and a second transmission mode (Para 9 153 215 “a (specific) V2X resource pool sharing between MODE #3/4 UEs” where a “MODE #3 User Equipment (UE)” corresponds to a terminal device using a first transmission mode and where a “MODE #4 UE” corresponds to a terminal device using a second transmission mode)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to receive, by a terminal device, configuration information from a network device, the configuration information indicating a plurality of candidate resource pools, wherein the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode; determine, by the terminal device, the plurality of candidate resource pools based on the configuration information;  receive, by the terminal device, downlink control information (DCI) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission; determine, by the terminal device, the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI; and perform, by the terminal device, the data transmission in the target resource pool.  The motivation is to allow terminal devices of different transmission modes to coexist efficiently on a resource pool as taught by Lee (Para 166).
Regarding Claim 2, Lu discloses the DCI is scrambled by using a radio network temporary identity (RNTI) (Fig. 4 DCI Scrambler RNTI Para 64 “the DCI information bits 402…a scrambler 406 with a scrambling sequence based at least in part on a Radio Network Temporary Identifier (RNTI) 408”)
Regarding Claim 3, Lu discloses resources within each of the plurality of candidate resource pools are capable of being scheduled by the network device to the terminal device for data transmission (Fig. 7 704 Para 67 “transmitting to the mobile station an indicator of one or more designated resource pools and designated resources from within the one or more designated resource pools such that the mobile station is permitted to communicate with a wireless device in communication with the mobile station via a sidelink using the one or more designated resources within the one or more designated resource pools” where “resources within the resource pools” corresponds to resources within each of the candidate resources pools.  “Designated resources within a designated resource pool” are resources that have been scheduled for data transmission)
Regarding Claim 5, Lu discloses a time-frequency resource (Fig. 3A “commTxPoolNormalCommon” “Resource Pool Index (RPI)” “SubframeIndication” “RBIndication” Para 60  “Resource pool” corresponds to a time-frequency resource where “subframe” are the time resources and “Resource Block (RBs)” are the frequency resources) used by a terminal device using the first transmission mode for the data transmission is a resource scheduled by the network device (Para 44 network scheduled mode); and a time-frequency resource used by the terminal device using the second transmission mode for the data transmission is a resource that is independently selected by the terminal device using the second transmission mode from a resource pool corresponding to the second transmission mode (Para 45 “In other modes of ProSe, coordination and scheduling of the sidelink communication between the mobile stations is performed autonomously and the transmitting mobile selects resources from a resource pool to use on the sidelink channel” where “selection resource autonomously” corresponds to selecting resources independently)
Regarding Claim 6, Lu discloses receiving, by the terminal device, downlink control information (DCI) from the network device (Fig. 7 704 Para 62 67); and
determining, by the terminal device, the target resource pool according to a target radio network temporary identity (RNTI) for descrambling the DCI (Fig. 4 Para 62 “The resource pool index (RPI) may be used as an explicit indicator of which resource pool this DCI is referring to and scheduling the UE to use for the appropriate sidelink communications on the PSSCH” Para 64 “FIG. 4 shows an example of a possible implicit indicator, where the DCI information bits 402…a scrambler 406 with a scrambling sequence based at least in part on a Radio Network Temporary Identifier (RNTI) 408. The mobile station (UE) may be assigned more than one RNTI and the mapping between the RNTI and the associated resource pool may be known in advance or may be signaled via overhead messaging to the UE.”  Each resource pool is associated with a unique RNTI.  The RNTI which successfully descrambles the DCI indicates the target resource pool to the terminal device)
Regarding Claim 7, Lu discloses determining, by the terminal device, a resource pool corresponding to the target RNTI as the target resource pool according to the target RNTI and mapping relationships between a plurality of RNTIs and a plurality of resource pools (Para 59 “the ResourcePoolMapping 312 may include the mapping from the RNTI to the resource pool” Para 64 “the mapping between the RNTI and the associated resource pool may be known in advance or may be signaled via overhead messaging to the UE”)
Regarding Claim 8, Lu discloses receiving, by the terminal device, radio resource control (RRC) signaling from the network device, the RRC signaling carrying resource pool indication information, and the resource pool indication information indicating the target resource pool (Para 44 “scheduling of the sidelink communication is…communicated to the mobile device…via the downlink control information (DCI) that is carried…through dedicated RRC signaling… specifying which resource pool and which resources the transmitting mobile station is permitted to use on the scheduled sidelink communication”  The DCI may be transmitted in an RRC message and the “resource pool the mobile station is permitted to use” corresponds to the target resource pool)
Claim 9-11 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et. al. (US 2020/0187163 A1) in view of Lee et. al. (US 2020/0015272 A1) and of Novlan et. al. (US 2016/0295624 A1).
Regarding Claim 9, Lu discloses an apparatus (Fig. 8 Para 35 68), comprising:
a processor (Fig. 8 806 Processor Para 68); and
a transceiver, connected to the processor and configured to receive and send information (Fig. 8 804 Transceiver Para 68  A transceiver by definition receives and sends information)
wherein the processor is configured (Para 68 70 71) to:
receive configuration information from a network device, the configuration information indicating a plurality of candidate resource pools (Fig. 7 702 Para 67 where “mobile station” corresponds to terminal device, where “base station” corresponds to network device, where “resource information” corresponds to configuration information and where “one or more” corresponds to a plurality and where “resource pool” corresponds to candidate resource pool because these resource pools are the ones that the target resource pool is selected from), wherein the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool using a first transmission mode, and the second resource pool is a resource pool using a second transmission mode (Para 44-46 “available resource pools in the network scheduled mode and the mobile autonomous mode” Para 47 “a mobile device operating in network scheduled mode may utilize resources from more than one resource pool” Para 48-52  The “resource pool for the network scheduled mode” corresponds to a first resource pool using a first transmission mode and “”resource pool for the mobile autonomous mode” corresponds to a second resource pool using a second  transmission mode.  The examiner notes that the description of the “network scheduled mode” in Para 44 shows that this is Mode 3 and the description of “mobile autonomous mode” in Para 45 shows that this is Mode 4);
determine the plurality of candidate resource pools based on the configuration information (This is an inherent result of receiving configuration information indicating a plurality of candidate resource pools, see claim 1 above);
receive downlink control information (DCI) from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission (Fig. 3B “320 Downlink Control Information” “322 Resource Pool Index (RPI)” Fig. 7 704 Para 62 67 where “704 indication information” corresponds to resource pool indication information, which may be carried in a DCI and where “designated resource pool” corresponds to target resource pool because it is used by the terminal device for data communications);
determine the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI (this is an inherent result of receiving a DCI carrying resource pool indication information indicating a target resource pool of the terminal device for data transmission, see claim 1 above); and
perform the data transmission in the target resource pool (Fig. 1 Para 55 “both mobile stations within the coverage zone of the base station 102, utilizing the disclosed technology to communicate via a sidelink communication channel 112” Para 67  The technology disclosed by Lu, including Fig. 3B and Fig. 7, is used by the terminal devices to perform communications)
Lee discloses something Lu does not explicitly disclose: a resource pool that is shared between terminal device using a first and a second transmission mode (Para 9 153 215 “a (specific) V2X resource pool sharing between MODE #3/4 UEs” where a “MODE #3 User Equipment (UE)” corresponds to a terminal device using a first transmission mode and where a “MODE #4 UE” corresponds to a terminal device using a second transmission mode)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to construct an apparatus comprising: a processor; and a transceiver, connected to the processor and configured to receive and send information; wherein the processor is configured to: receive configuration information from a network device, the configuration information indicating a plurality of candidate resource pools, wherein the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode; determine the plurality of candidate resource pools based on the configuration information; control the transceiver to receive downlink control information (DCD from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission; determine the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI; and perform the data transmission in the target resource pool.  The motivation is to allow terminal devices of different transmission modes to coexist efficiently on a resource pool as taught by Lee (Para 166)
Novlan discloses something neither Lu nor Lee explicitly discloses: a terminal device (Fig. 3 116 Para 65 “User Equipment (UE)” corresponds to terminal device), comprising: a processor (Fig. 3 340 Processor Para 65); and a transceiver (Fig. 3 310 Transceiver Para 62) configured to receive and send information under control of the processor (Para 65 “For example, the processor 340 could control the reception of forward channel signals and the transmission of reverse channel signals by the RF transceiver 310”)
Therefore it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to construct a terminal device, comprising: a processor; and a transceiver, connected to the processor and configured to receive and send information under control of the processor; wherein the processor is configured to: control the transceiver to receive configuration information from a network device, the configuration information indicating a plurality of candidate resource pools, wherein the plurality of candidate resource pools comprise a first resource pool and a second resource pool, the first resource pool is a resource pool that is used alone by a terminal device using a first transmission mode, and the second resource pool is a resource pool shared by the terminal device using the first transmission mode and a terminal device using a second transmission mode; determine the plurality of candidate resource pools based on the configuration information; control the transceiver to receive downlink control information (DCD from the network device, the DCI carrying resource pool indication information, and the resource pool indication information indicating a target resource pool of the terminal device for data transmission; determine the target resource pool of the terminal device for data transmission from the plurality of candidate resource pools according to the resource pool indication information carried in the DCI; and perform the data transmission in the target resource pool.  The motivation is to construct an apparatus to support vehicle communications as taught by Novlan (Para 2).
Regarding Claim 10, Lu discloses the DCI is scrambled by using a radio network temporary identity (RNTI) (Fig. 4 DCI Scrambler RNTI Para 64)
Regarding Claim 11, Lu discloses resources within each of the plurality of candidate resource pools are capable of being scheduled by the network device to the terminal device for data transmission (Fig. 7 704 Para 67 where “resources within the resource pools” corresponds to resources within each of the candidate resources pools.  “Designated resources within a designated resource pool” are resources that have been scheduled for data transmission)
Regarding Claim 13, Lu discloses a time-frequency resource (Fig. 3A “commTxPoolNormalCommon” “Resource Pool Index (RPI)” “SubframeIndication” “RBIndication” Para 60  “Resource pool” corresponds to a time-frequency resource where “subframe” are the time resources and “Resource Block (RBs)” are the frequency resources) used by a terminal device using the first transmission mode for the data transmission is a resource scheduled by the network device (Para 44 network scheduled mode); and a time-frequency resource used by the terminal device using the second transmission mode for the data transmission is a resource that is independently selected by the terminal device using the second transmission mode from a resource pool corresponding to the second transmission mode (Para 45 where “selection resource autonomously” corresponds to selecting resources independently)
Regarding Claim 14, Lu discloses receive downlink control information (DCI) from the network device (Fig. 7 704 Para 62 67); and
determining, by the terminal device, the target resource pool according to a target radio network temporary identity (RNTI) for descrambling the DCI (Fig. 4 Para 62 64. Each resource pool is associated with a unique RNTI.  The RNTI which successfully descrambles the DCI indicates the target resource pool to the terminal device)
Regarding Claim 15, Lu discloses determine a resource pool corresponding to the target RNTI as the target resource pool according to the target RNTI and mapping relationships between a plurality of RNTIs and a plurality of resource pools (Para 59 64)
Regarding Claim 16, Lu discloses receive radio resource control (RRC) signaling from the network device, the RRC signaling carrying resource pool indication information, and the resource pool indication information indicating the target resource pool (Para 44 The DCI may be transmitted in an RRC message and the “resource pool the mobile station is permitted to use” corresponds to the target resource pool)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar at (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/           Examiner, Art Unit 2463                                                                                                                                                                                             
/PANKAJ KUMAR/           Supervisory Patent Examiner, Art Unit 2463